DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 09/28/2020.
Claims 1-11 and 18-25 are presented for examination.
This application is a 371 of PCT/GB2019/050920 filed on 03/29/2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beasley et al. (US 2013/0127605) in view of Wilson et al. (US 2009/0011706).
Re Claims 8 and 11: Beasley et al. teaches wireless control device, which includes a near field RF communicator {herein the power harvesting circuitry may be implemented on an integrated circuit} (¶ 54+); an antenna 5 for coupling with an alternating H-field (¶ 37+); an auxiliary rectifier {herein rectifier 43}, separate from the near field RF communicator a splitter herein splitter 44} comprising a network of lumped components (see fig.# 4), wherein the network is connected to receive an alternating electrical signal from the antenna, and to provide a first part of the alternating electrical signal to the auxiliary rectifier and to provide a second part of the alternating electrical signal to the near field RF communicator (¶ 40-53+).
Beasley et al. fails to specifically teach a near field communicator and the near field communicator is an integrated circuit, such as a chip.
Wilson et al. teaches near field RF communication and near field communications-enabled device, which includes a near field RF communicator 313 (¶ 114-129, 131-141+), and the near field communicator is an integrated circuit, such as a chip (¶ 158+).
In view of Wilson et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Beasley et al. a near-field RF communication so as to modulate magnetic field and provide auxiliary power output.

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-6 and 18-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to specifically teach
Re Claim 1: a first port connected to the antenna coupling and having a first input impedance; a second port connected to the first port and configured to provide a first part of the alternating electrical signal to the auxiliary power provider; and a third port connected to the first port and configured to provide a second part of the alternating electrical signal to the chip coupling; wherein the splitter is configured to maintain the first input impedance so that: the output impedance of the second port is maintained in the event of fluctuations in the output impedance of the third port; and the output impedance of the third port is maintained in the event of fluctuations in the output impedance of the second port;
Re Claim 18: a first stage, MN1, connected to the antenna coupling and having a first input impedance Z1 and a first output impedance Z1’; a second stage, MN2, connected to the first stage and to the auxiliary power provider for providing a first part of the alternating electrical signal to the auxiliary power provider, the second stage having second input impedance Z2’ and a second output impedance Z2; and a third stage, MN3, connected to the first stage and to the chip coupling for providing a second part of the alternating electrical signal to the chip coupling, the second stage having third input impedance Z3’ and a third output impedance Z3; wherein the lumped capacitors have capacitance values selected so that the first output impedance, Z1’, matches the complex conjugate of the sum of the second input impedance, Z2’, and the third input impedance, Z3’. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Soliven et al. (US 2010/0039234) teaches RF power conversion circuits & methods both for use in mobile devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395.  The examiner can normally be reached on Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWYN LABAZE/Primary Examiner, Art Unit 2887